Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.
Response to Arguments
Applicant's arguments “Remarks - 01/07/2022  - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered.
Applicant’s amendments of claim 18 have changed scope of the invention significantly, and necessitated the shift in new grounds of rejection detailed above. The shift in grounds of rejection renders applicant’s arguments moot.
Status of Claims
This office action considers claims 1-6, 8-18 pending for prosecution and are examined on their merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-6, 10-12, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Boettcher et al., of record (US 20160225918 A1 – hereinafter Boettcher) in view of Okayama et al. (US 20080128903 A1 – hereinafter Okayama).
Regarding Claim 1, Boettcher teaches an electrical contact structure for a discrete semiconductor device, the electrical contact structure (see the entire document; Fig. 2 along with Fig. 4 in view of Fig. 1; specifically, [0042], and as cited below) comprising: 


    PNG
    media_image1.png
    299
    454
    media_image1.png
    Greyscale

418; Fig. 4; [0042]) configured and arranged to contact an active area (SiGe 414) of a semiconductor die; 
a second metal interface layer (420) and arranged on the first metal layer (418) to contact the first metal layer (418); and 
a third metal layer (422) configured and arranged to contact the second interface metal layer (420).  
But, in the embodiment of figure 4, Boettcher does not expressly disclose the active area (414) to be strained.
However, Boettcher in a different embodiment (Fig. 10a) teaches an active layer that is strained (1014a; Fig. 10a; [0084] – “the epitaxial layer(s) of semiconductor material 1014a, 1014b (p-doped and n-doped) should be at least partially (and in some examples fully) strained”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the strained active layer in the embodiment of Fig. 10a into the embodiment of Fig. 4.
The ordinary artisan would have been motivated to substitute the strained active layer of embodiment of Fig. 10a in the embodiment of Fig. 4 in the manner set forth above for, at least, this substitution will provide a strained semiconductor layer that is able to adapt to different lattice constant of the underlying substrate without the formation of crystal defects (See Boettcher [0084]).
But, Boettcher does not expressly disclose the second metal interface layer formed of a plastically deformable metal.
Okayama teaches second metal interface layer formed of a plastically deformable metal (Okayama – Fig. 1 shows a metal interface layer ({4, 4a, 4b}) situated between electrode 2a and external connection 8. [0049] – “The head (head portion 4a1) of the bump 4a is formed in such a manner as to directly contact the electrode 2a of the semiconductor substrate 1, thereby connecting the electrode 2a with the rewiring pattern 4 electrically by way of the bump 4a containing the plastic-deformed plastic region 4b.”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of the second metal interface layer of a plastically deformed metal as taught by Okayama into Boettcher structure.
The ordinary artisan would have been motivated to integrate the teachings of Okayama into Boettcher structure in the manner set forth above for, at least, this substitution will provide an interface layer “made of copper performs excellently as a material for rewiring because it has greater mechanical strength than a copper-made metal film formed by plating or the like” – see Okayama – [0049]).
Regarding Claim 2, combination of Boettcher and Okayama teaches 1 from which claim 2 depends. Boettcher also teaches a strained active area of the semiconductor (1014a; Fig. 10a; [0084]).
But, Boettcher does not expressly teach wherein active area of the semiconductor die is an anode region.
However, Boettcher teaches “diode 100 has a common anode contact 108 for both the Schottky cell 104 and the heterojunction cell 106” – [0031] and Fig. 1.

The ordinary artisan would have been motivated to design a anode contact over a strained semiconductor layer as is taught in the embodiment of claim Fig. 1 in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a Schottky diode on a strained semiconductor layer such that the anode contacts will easily be adapted to strained semiconductor layer in high temperature (See Boettcher [0084]).
Regarding Claim 3, combination of Boettcher and Okayama teaches claim 2 from which claim 3 depends. The combination further teaches wherein the anode is formed of a silicon germanium (SiGe) material (Boettcher 414 is SiGe – [0042]).
Regarding Claim 4, combination of Boettcher and Okayama teaches the electrical contact according to claim 1, wherein the first metal layer is configured to be arranged directly on the strained active area to form a Schottky barrier (Boettcher [0039] states “A metal can be deposited to serve as a Schottky contact on both Si and SiGe cells” – therefore 418 forms a Schottky barrier with 414).
Regarding Claim 5, combination of Boettcher and Okayama teaches the electrical contact according to claim 3, wherein the first metal layer is configured to be arranged directly on the strained active area to form a Schottky barrier (Boettcher 418 is on 414 in Fig. 4).
Regarding Claim 6, combination of Boettcher and Okayama teaches the electrical contact according to claim 4, wherein the first metal layer is formed of one Boettcher 418 formed of WTiN – [0042]).
Regarding Claim 10, combination of Boettcher and Okayama teaches the electrical contact according to claim 1, wherein the third metal layer (Boettcher 422) is an Ohmic contact layer and is arranged to contactably receive a clip bond, wire bond or bump bond (Boettcher “for wire bonding/clip soldering” – [0042]).  
Regarding Claim 11, combination of Boettcher and Okayama teaches the electrical contact according to claim 10, wherein when the third metal layer is arranged for clip bonding, the third metal layer is formed of one element selected from the group consisting of: Ni, Cu, and Ag (Boettcher “layer 422, for example TiNi” – [0042]).
Regarding Claim 12, combination of Boettcher and Okayama teaches the electrical contact according to claim 10, wherein when the third metal layer is arranged for clip bonding, the third metal layer is formed of one stack selected from the group consisting of: a stack of Ni and Ag, a stack of Ti and Ni, a stack of Cu and Sn, a stack of Ti and NiV, a stack of Ti, Ni and Ag, and a stack of Ti, NiV and Ag (Boettcher “layer 422, for example TiNi” – [0042]).
Regarding Claim 17, combination of Boettcher and Okayama teaches a semiconductor device comprising the electrical contact according to claim 1 (Boettcher [0021] – “FIG. 4 shows an example implementation of a planar hybrid diode”, that is the electrical contact is part of the hybrid diode).

Regarding Claim 18, Boettcher teaches a method of manufacturing an electrical contact for a discrete semiconductor device (see the entire document; Fig. 2 along with Fig. 4 in view of Fig. 1; specifically, [0042], and as cited below):

forming a first metal layer (418; Fig. 4; [0042]) as a base layer configured and arranged to contact an active area (SiGe 414) of a semiconductor die; 
forming a second metal interface layer (420) to contact the first metal layer (418) on an opposite side of the first metal layer (418) arranged to contact the active area (418) of the semiconductor die; and
 forming a third metal layer (422) as a top layer to contact the second metal interface layer (420), the top layer (422) being configured to external electrical contact.
However, Boettcher in a different embodiment (Fig. 10a) teaches an active layer that is strained (1014a; Fig. 10a; [0084] – “the epitaxial layer(s) of semiconductor material 1014a, 1014b (p-doped and n-doped) should be at least partially (and in some examples fully) strained”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the strained active layer in the embodiment of Fig. 10a into the embodiment of Fig. 4.
The ordinary artisan would have been motivated to substitute the strained active layer of embodiment of Fig. 10a in the embodiment of Fig. 4 in the manner set forth above for, at least, this substitution will provide a strained semiconductor layer that is able to adapt to different lattice constant of the underlying substrate without the formation of crystal defects (See Boettcher [0084]).
Boettcher does not expressly disclose the second metal interface layer formed of a plastically deformable metal.
However, in a related art, Okayama teaches second metal interface layer formed of a plastically deformable metal (Okayama – Fig. 1 shows a metal interface layer ({4, 4a, 4b}) situated between electrode 2a and external connection 8. [0049] – “The head (head portion 4a1) of the bump 4a is formed in such a manner as to directly contact the electrode 2a of the semiconductor substrate 1, thereby connecting the electrode 2a with the rewiring pattern 4 electrically by way of the bump 4a containing the plastic-deformed plastic region 4b.”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of the second metal interface layer of a plastically deformed metal as taught by Okayama into Boettcher structure.
The ordinary artisan would have been motivated to integrate the teachings of Okayama into Boettcher structure in the manner set forth above for, at least, this substitution will provide an interface layer “made of copper performs excellently as a material for rewiring because it has greater mechanical strength than a copper-made metal film formed by plating or the like” – see Okayama – [0049]).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Boettcher in view of Okayama and in further view of Iwami et al., of record (US 20020087098 A1 – hereinafter Iwami).
Regarding Claim 8, combination of Boettcher and Okayama teaches claim 1 from which claim 8 depends.

However, it is well known in the art to form a metal layer of Al as is also taught by Iwami (Iwami  - “a Cu-Zn-X alloy (where X is at least one selected from Be, Si, Sn, Al, and Ga)” – [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the second metal layer of Boettcher and Chuang with Iwami to formed an alloy of the composition claimed.
The ordinary artisan would have been motivated to substitute the second metal layer of Boettcher and Okayama with Iwami’s plastically deformable alloy in the manner set forth above for, at least, enable one skilled in the art to use widely available materials like Si, Cu and Al, thereby reducing cost. Furthermore, Iwami’s alloy is superelastic and as such is restored to substantially the original shape – Iwami – [0071].
Regarding Claim 9, combination of Boettcher, Okayama and Iwami teaches claim 1 from which claim 9 depends.
But, Boettcher does not expressly disclose wherein the second interface metal layer is formed of an alloy of Al comprising an element selected from the group consisting of Si and Cu, and combinations thereof.
Iwami (Iwami  - “a Cu-Zn-X alloy (where X is at least one selected from Be, Si, Sn, Al, and Ga)” – [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the second metal layer of Boettcher and Okayama with Iwami to formed an alloy of the composition claimed.
The ordinary artisan would have been motivated to substitute the second metal layer of Boettcher and Okayama with Iwami’s plastically deformable alloy in the manner set forth above for, at least, enable one skilled in the art to use widely available materials like Si, Cu and Al, thereby reducing cost. Furthermore, Iwami’s alloy is superelastic and as such is restored to substantially the original shape – Iwami – [0071].
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Boettcher in view of Okayama and in further view of Okamura et al., of record (US 20030183895 A1 – hereinafter Okamura).
Regarding Claim 13, combination of Boettcher and Okayama teaches claim 10 from which claim 13 depends.
But, the combination does not expressly disclose the third metal layer is formed of one material selected from the group consisting of Al, AISi, AICu, AISiCu, Cu, and Ag.
Okamura (Okamura [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to choose aluminum as the contacting layer (third metal) as taught by Okamura into combination of Boettcher and Okayama structure.
The ordinary artisan would have been motivated to choose aluminum as the contacting layer (third metal) in the manner set forth above for, at least, this combination will provide contacting metal with adhesive property to make external connection satisfactorily (Okamura – [0022]).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Boettcher in view of Okayama and in further view of Lei et al., of record (US 20160181216 A1 – hereinafter Lei).
Regarding Claim 14, combination of Boettcher and Okayama teaches claim 10 from which claim 14 depends.
But, the combination does not expressly disclose wherein when the third metal layer is arranged for bump bonding; and wherein the third metal layer is formed of one element selected from the group consisting of Ni and Ag.
However, it is well-known in the art to use bump bonding to connect a device to external devices as is also taught by Lei (“The solder bumps in all embodiments may be silver, gold, nickel, other metals and alloys thereof” – [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to choose nickel or silver as the contacting layer (third metal) using a bump technology as taught by Lei into the combination of Boettcher and Okayama structure.
The ordinary artisan would have been motivated to choose nickel or silver as the contacting layer (third metal) in the manner set forth above for, at least, this combination will provide the benefit of making a good bond by the solder bumps – Lei – [0009].
Regarding Claim 15, the combination of Boettcher, Okayama teaches claim 10 from which claim 15 depends.
But, Boettcher does not expressly disclose wherein when the third metal layer is arranged for bump bonding, the third metal layer is formed of one stack selected from the group consisting of a stack of Ni and Ag, a stack of Ni and Pd and Au, and a stack of Cu and Sn.  
However, in a related art, Lei teaches wherein when the third metal layer is arranged for bump bonding, the third metal layer is formed of one stack selected from the group consisting of a stack of Ni and Ag, a stack of Ni and Pd and Au, and a stack of Cu and Sn (In [0007] Lei teaches the solder bump can be made from alloys thereof. One skilled in art will be able to choose nickel and silver to arrive at the claimed allow of nickel and silver).
Lei.
The ordinary artisan would have been motivated to have the third metal layer is arranged for bump bonding, the third metal layer is formed of one stack selected from the group consisting of a stack of Ni and Ag, a stack of Ni and Pd and Au, and a stack of Cu and Sn to make a good contact as is well known in the art.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Boettcher in view of Okayama, Lei and in further view of Lin et al., of record (US 20180165396 A1 – hereinafter Lin).
Regarding Claim 16, the combination of Boettcher, Okayama and Lei teaches claim 14 from which claim 16 depends.
But, the combination does not expressly teach wherein the third metal layer includes an initial layer of Ti.
However, Lei teaches the third metal layer can be made from tin, lead, silver, gold, nickel, other metals (see Lei [0007]). 
But it is well-known in the art to use titanium as the bump layer as is also taught by Lin (bumps may be formed of “depositing a titanium (Ti) or titanium nitride (TiN) layer” – Lin [0052]).
Lin into the combination of Boettcher, Okayama and Lei structure.
The ordinary artisan would have been motivated to choose titanium as the contacting layer (third metal) in the manner set forth above for, at least, this combination will provide the benefit choosing a well-known metal for solder bumps that can be deposited by sputtering or CVD – see Lin [0052].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898